DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12, 13, 15, 17-22 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al. (2009/0266643).
Regarding claim 1, Fukano et al. shows a nozzle, comprising: a first conduit (20) comprising an inlet (left side of fig 1) and an outlet (70b); a second conduit (24) coupled to the first conduit and comprising a first plurality of outlets (86 towards the inlet of the nozzle) spaced apart from a second plurality of outlets (86 closer to 18) along a length of the second conduit by a middle portion of the second conduit with no outlets (see marked up figure below); a first annular sound absorbing member (30) positioned on a first side of the outlet; and a second annular sound absorbing member (18) positioned on a second side of the outlet; wherein the first conduit is configured to receive an inert gas at the inlet and provide the inert gas to an interior of the second conduit via the outlet at a location between a first end of the second conduit and a second end of the second conduit (this is inherently going to happen when inert gas it directed through the nozzle) wherein the location is aligned with the middle portion (holes 70a are at least partially aligned with the middle portion, see marked up figure below); and wherein the first conduit and the second conduit are configured such that the inert gas exits the outlet in a first direction and a first portion of the inert gas is directed toward the first plurality of outlets in a second direction, and a second portion of the inert gas is directed toward the second plurality of outlets in a third direction opposite the second direction (this is inherently going to happen when inert gas it directed through the nozzle), wherein the second and third directions are generally perpendicular to the first direction (fig 1).

    PNG
    media_image1.png
    566
    969
    media_image1.png
    Greyscale


  Regarding claim 3,  the outlet of the first conduit is aligned with an approximate midpoint of the length of the second conduit (fig 1).
Regarding claim 4,  the first plurality of outlets and the second plurality of outlets extend radially through the second conduit (fig 1).
Regarding claim 5,  the fire suppression nozzle is capable of  being disposed within an enclosure, such that during discharge a pressure drop from the inlet to -22- 4865-7643-5747Atty. Dkt. No.: FSH-00054-WO/US (116138-1277) the first plurality of outlets and the second plurality of outlets is no more than 80 psi higher than a gage pressure of the enclosure (this will be true if an enclosure with in internal pressure is chosen to meet the claim limitation). It is noted that the enclosure is not positively recited.  
Regarding claim 6, a first flow rate of the first portion of the inert gas and a second flow rate of the second portion of the inert gas are substantially equal. (if the holes 86 that are located 3rd from the inlet end are chosen for the first plurality of outlets and the holes that are 5th from the inlet end are chosen for the second plurality of outlets, then the flow rates are substantially equal).
Regarding claim 8, the first annular sound absorbing member is positioned on the first side of the outlet proximate the first end of the second conduit and the second annular sound absorbing member is positioned on the second side of the outlet proximate the second end of the second conduit (fig 1).
Regarding claim 9,  wherein a first direction of flow of the inert gas through the outlet is perpendicular to a second direction of flow of the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 10, Fukano et al. shows a  nozzle, comprising: a first conduit (20) comprising an inlet (near 16) and an outlet (70b) and configured to be coupled to distribution piping and receive an inert gas; a second conduit (24) coupled to the first conduit, the second conduit comprising a first plurality of outlets (86 near 36) spaced apart from a second plurality of outlets (86 near 18) along a length of the second conduit by a middle portion of the second conduit (see marked up figure above), wherein the first plurality of outlets and the second plurality of outlets provide a plurality of second flow paths orientated perpendicular to a first flow path between the inlet and the outlet (fig 1); a first sound absorbing member (30) positioned on a first side of the outlet; a second sound absorbing member (18) positioned on a second side of the outlet; -23- 4865-7643-5747Atty. Dkt. No.: FSH-00054-WO/US (116138-1277) wherein the first sound absorbing member and the second sound absorbing member reduce a sound power level of the inert gas after existing the outlet (they help reduce the sound at least slightly); and wherein the first conduit and the second conduit are configured such that the inert gas exits the outlet in a first direction and is directed in a second direction perpendicular to the first direction prior to a first portion of the inert gas exiting the first plurality of outlets and a second portion of the inert gas exiting the second plurality of outlets (this is inherently going to happen when inert gas it directed through the nozzle), and wherein the inert gas is prevented from exiting the second conduit to an external environment surrounding the nozzle within the middle portion (see marked up figure above).
Regarding claim 12,  the outlet of the first conduit is aligned at an approximate midpoint between the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 13, the first plurality of outlets and the second plurality of outlets extend radially through the second conduit (fig 1).
Regarding claim 15,  a first volume of the first portion of the inert gas and a second volume of the second portion of the inert gas are substantially equal. Since the specific volumes are not defined, one can choose equal volumes of each portion of inert gas. 
Regarding claim 17, the first sound absorbing member is positioned proximate a first end of the second conduit and the second sound absorbing member is positioned proximate a second end of the second conduit (fig 1).
Regarding claim 18,  a first direction of flow of the inert gas at the inlet is perpendicular to a second direction of flow of the inert gas at the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 19, Fukano et al. shows a  nozzle, comprising: a first conduit (16) comprising an inlet (inlet to 16) and an outlet (32), the inlet configured to receive an inert gas; a second conduit (24) coupled to the first conduit and comprising a first plurality of outlets (86 near 30) spaced apart from a second plurality of outlets (86 near 18) along a length of the second conduit by a portion of the conduit without outlets to an external environment surrounding the nozzle (the middle portion as shown in the above figure has no outlets) ; a sound absorbing annular member positioned after the outlet (18), such that the inert gas flows proximate the sound absorbing annular member as the inert gas exists the second conduit; and wherein the inert gas is precluded from exiting the second conduit at a position longitudinally aligned with the outlet of the first conduit (fig 1).  
Regarding claim 20, during discharge of the inert gas, the sound power level at the nozzle will be less than 125dB if only a small amount of gas per time is introduced to the  nozzle.
Regarding claim 21,  during discharge a pressure difference between a pressure at the inlet and a gage pressure of an environment around the fire suppression nozzle is no more than 80 psi. This will depend on the environment pressure.
Regarding claim 22,  the inert gas is prevented from flowing in a straight line between the outlet of the first conduit and at least one of the first plurality of outlets or the second plurality of outlets (fig 1).  
Regarding claim 25,  wherein the first plurality of outlets are positioned in a first end portion of the second conduit and separated from the second plurality of outlets positioned in a second end portion of the second conduit by the middle portion (see marked up figure above).  
Regarding claim 26,  wherein the inert gas is prevented from exiting the nozzle in the middle portion (see marked up figure above).
Regarding claim 27, during discharge of the inert gas, the sound power level at the nozzle will be less than 125dB if only a small amount of gas per time is introduced to the  nozzle.



Claim(s) 1, 3-10, 12, 13, 15-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemcansky et al. (3,635,309).
Regarding claim 1, Nemcansky et al. shows a nozzle, comprising: a first conduit (inner cylinder 20) comprising an inlet (10) and an outlet (22 in the center); a second conduit (second  innermost cylinder 20) coupled to the first conduit and comprising a first plurality of outlets (22 towards the top) spaced apart from a second plurality of outlets (22 towards the bottom) along a length of the second conduit by a middle portion of the second conduit with no outlets (see marked up figure below); a first annular sound absorbing member (26) positioned on a first side of the outlet; and a second annular sound absorbing member (28) positioned on a second side of the outlet; wherein the first conduit is configured to receive an inert gas at the inlet and provide the inert gas to an interior of the second conduit via the outlet at a location between a first end of the second conduit and a second end of the second conduit wherein the location is aligned with the middle portion (this is inherently going to happen when inert gas it directed through the nozzle, see marked up figure below); and wherein the first conduit and the second conduit are configured such that the inert gas exits the outlet in a first direction and a first portion of the inert gas is directed toward the first plurality of outlets in a second direction, and a second portion of the inert gas is directed toward the second plurality of outlets in a third direction opposite the second direction (this is inherently going to happen when inert gas it directed through the nozzle), wherein the second and third directions are generally perpendicular to the first direction (fig 1).

    PNG
    media_image2.png
    422
    746
    media_image2.png
    Greyscale

  Regarding claim 3,  the outlet of the first conduit is aligned with an approximate midpoint of the length of the second conduit (fig 1).
Regarding claim 4,  the first plurality of outlets and the second plurality of outlets extend radially through the second conduit (fig 1).
Regarding claim 5,  the fire suppression nozzle is capable of  being disposed within an enclosure, such that during discharge a pressure drop from the inlet to -22- 4865-7643-5747Atty. Dkt. No.: FSH-00054-WO/US (116138-1277) the first plurality of outlets and the second plurality of outlets is no more than 80 psi higher than a gage pressure of the enclosure (this will be true if an enclosure with in internal pressure is chosen to meet the claim limitation). It is noted that the enclosure is not positively recited.  
Regarding claim 6, a first flow rate of the first portion of the inert gas and a second flow rate of the second portion of the inert gas are substantially equal. (the flow rates are will be substantially equal).
Regarding claim 7,  a ratio between a first flow value for the first portion of the inert gas and a second flow value for the second portion of the inert gas is less than 60:40.  Since the flow rates should be the same in fig 1, the ratio is 1 which is lower than 60:40.
Regarding claim 8, the first annular sound absorbing member is positioned on the first side of the outlet proximate the first end of the second conduit and the second annular sound absorbing member is positioned on the second side of the outlet proximate the second end of the second conduit (fig 1).
Regarding claim 9,  wherein a first direction of flow of the inert gas through the outlet is perpendicular to a second direction of flow of the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 10, Nemcansky et al. shows a  nozzle, comprising: a first conduit (inner cylinder 20) comprising an inlet (10) and an outlet (22 in the middle) and configured to be coupled to distribution piping and receive an inert gas; a second conduit (second inner most cylinder 20) coupled to the first conduit, the second conduit comprising a first plurality of outlets (22 near the top) spaced apart from a second plurality of outlets (22 near the bottom) along a length of the second conduit by a middle portion of the second conduit (see marked up figure above), wherein the first plurality of outlets and the second plurality of outlets provide a plurality of second flow paths orientated perpendicular to a first flow path between the inlet and the outlet (fig 1); a first sound absorbing member (26) positioned on a first side of the outlet; a second sound absorbing member (28) positioned on a second side of the outlet; -23- 4865-7643-5747Atty. Dkt. No.: FSH-00054-WO/US (116138-1277) wherein the first sound absorbing member and the second sound absorbing member reduce a sound power level of the inert gas after existing the outlet (they help reduce the sound at least slightly); and wherein the first conduit and the second conduit are configured such that the inert gas exits the outlet in a first direction and is directed in a second direction perpendicular to the first direction prior to a first portion of the inert gas exiting the first plurality of outlets and a second portion of the inert gas exiting the second plurality of outlets (this is inherently going to happen when inert gas it directed through the nozzle), and wherein the inert gas is prevented from exiting the second conduit to an external environment surrounding the nozzle within the middle portion (see marked up figure above)
Regarding claim 12,  the outlet of the first conduit is aligned at an approximate midpoint between the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 13, the first plurality of outlets and the second plurality of outlets extend radially through the second conduit (fig 1).
Regarding claim 15,  a first volume of the first portion of the inert gas and a second volume of the second portion of the inert gas are substantially equal. Since the specific volumes are not defined, one can choose equal volumes of each portion of inert gas. 
Regarding claim 16,  wherein a ratio between a first flow value for the first portion of the inert gas and a second flow value for the second portion of the inert gas is less than 60:40.  Since the flow rates should be the same in fig 1, the ratio is 1 which is lower than 60:40.
Regarding claim 17, the first sound absorbing member is positioned proximate a first end of the second conduit and the second sound absorbing member is positioned proximate a second end of the second conduit (fig 1).
Regarding claim 18,  a first direction of flow of the inert gas at the inlet is perpendicular to a second direction of flow of the inert gas at the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 19, Nemcansky et al. shows a  nozzle, comprising: a first conduit (inner cylinder 20) comprising an inlet (10) and an outlet (22 in the middle), the inlet configured to receive an inert gas; a second conduit (second cylinder 20) coupled to the first conduit and comprising a first plurality of outlets (22 near the top) spaced apart from a second plurality of outlets (22 near the bottom) along a length of the second conduit by a portion of the conduit without outlets to an external environment surrounding the nizzle (see marked up figure above); a sound absorbing annular member positioned after the outlet (24, 26), such that the inert gas flows proximate the sound absorbing annular member as the inert gas exists the second conduit; and wherein the inert gas is precluded from exiting the second conduit at a position longitudinally aligned with the outlet of the first conduit (fig 1).  
Regarding claim 20, during discharge of the inert gas, the sound power level at the nozzle will be less than 125dB if only a small amount of gas per time is introduced to the  nozzle.

Regarding claim 21,  during discharge a pressure difference between a pressure at the inlet and a gage pressure of an environment around the fire suppression nozzle is no more than 80 psi.  This will depend on the environment pressure.
Regarding claim 22,  the inert gas is prevented from flowing in a straight line between the outlet of the first conduit and at least one of the first plurality of outlets or the second plurality of outlets (fig 1).
Regarding claim 23,  the outlet of the first conduit is aligned at an approximate midpoint between the first plurality of outlets and the second plurality of outlets (fig 1).
Regarding claim 24,  the inert gas is directed towards the first plurality of outlets and the second plurality of outlets in a third plurality of directions, the third plurality of directions perpendicular to a first direction of flow at the outlet (fig 1).
Regarding claim 25,  wherein the first plurality of outlets are positioned in a first end portion of the second conduit and separated from the second plurality of outlets positioned in a second end portion of the second conduit by the middle portion (see marked up figure above).  
Regarding claim 26,  wherein the inert gas is prevented from exiting the nozzle in the middle portion (see marked up figure above).
Regarding claim 27, during discharge of the inert gas, the sound power level at the nozzle will be less than 125dB if only a small amount of gas per time is introduced to the  nozzle.


Allowable Subject Matter
Claims 2 and  11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Regarding the applicants remarks concerning the Fukano reference, the examiner notes that the marked up figure above clearly shows the middle portion of the second conduit that has no holes. The modified above rejections clearly explain how the Fukano reference is used to reject the claims.
Regarding claim 6, the examiner notes that if the holes 86 that are located 3rd from the inlet end are chosen for the first plurality of outlets and the holes that are 5th from the inlet end are chosen for the second plurality of outlets, then the flow rates are substantially equal).
Regarding the applicants remarks concerning the Nemcansky reference, the examiner notes that the marked up figure above clearly shows the middle portion of the second conduit that has no holes. The modified above rejections clearly explain how the Nemcansky reference is used to reject the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/6/2022